                                                                                 ALDO A. BADINI
                                                                                       212-294-4601
                                                                                ABadini@winston.com


March 23, 2020

VIA ECF AND ELECTRONIC MAIL

Hon. Vernon S. Broderick, U.S.D.J.
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

Re:    In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542;
       Master Docket No. 1:14-md-02542-VSB: [Updated] Request to File Under Seal

Dear Judge Broderick:

        I write as counsel for Plaintiffs TreeHouse Foods, Inc., Bay Valley Foods, LLC, and Sturm
Foods, Inc. (collectively, “TreeHouse”) and pursuant to Your Honor’s Individual Rules &
Practices in Civil Cases 5.B to provide an update and correction to TreeHouse’s request to seal
filed on March 20, 2020. See ECF No. 865.

        Since the filing, TreeHouse has communicated with counsel for JAB and David Bell.
Counsel advised that JAB and Mr. Bell agree that information previously requested to be sealed
in TreeHouse’s March 20 filing may be filed in the public record. Specifically, both Exhibit 15
and the information that was highlighted in green in the unredacted version of TreeHouse’s reply
brief may be filed publicly. See ECF No. 867 at 8 n.6 (redacted version filed at ECF No. 866).
TreeHouse also today determined that it inadvertently filed its reply brief without seeking
redaction of footnote 3 and related information in the text. Finally, TreeHouse was advised by
counsel for Defendant Keurig Green Mountain, Inc. (“Keurig”) that it does not assert
confidentiality over the deposition excerpt attached as Exhibit 12.

        Accordingly, Plaintiffs (TreeHouse and JBR, Inc. d/b/a Rogers Family Company) will be
re-filing a corrected version of its reply brief today with the following corrections:

              No redaction of the information on page 8, footnote 6, related to Mr. Bell’s
               deposition testimony in Exhibit 15;
              No redaction of the information on page 5 related to Dwight Brown’s deposition
               testimony in Exhibit 12;
              Public filing of Exhibit 12;
              Public filing of Exhibit 15;
              Redaction of the information in footnote 3 and related text pursuant to the instant
               request to seal.
                                                                                                                   March 23, 2020
                                                                                                                           Page 2


                      Consistent with the above, Plaintiffs request leave to file under seal limited portions of
              Plaintiffs’ Corrected Reply Memorandum of Law in Support of ECF No. 811 and Exhibit 13
              thereto. Specifically, portions of Plaintiffs’ Corrected Reply refer to information that has been
              designated as “Highly Confidential” by Keurig or that is deemed Highly Confidential for a period
              of time pursuant to the Stipulated Protective Order (highlighted in yellow); or to information that
              has been ordered to be kept under seal pursuant to Court Order (highlighted in red). Additionally,
              a portion of Plaintiffs’ Reply refers to information in a document produced by third-party Sagentia
              that has been found to be Confidential per an order by Judge Cave.1 See ECF Nos. 720, 855. That
              information is highlighted in blue. Accordingly, Plaintiffs ask that the Court order redaction of
              the above information.

                     Similarly, Keurig has designated portions of Exhibit 13 as “Confidential” or “Highly
              Confidential,” pursuant to the Stipulated Protective Order. Accordingly, Plaintiffs ask that the
              Court order this exhibit be filed under seal.

                      Finally, Plaintiffs request that this Court seal the docket entries at ECF Nos. 866 and 867.
              Plaintiffs make this request because both of those docket entries contain versions of Plaintiffs’
              reply brief that inadvertently were filed without seeking redaction of footnote 3 and related
              information in the text. Because that is information that has been ordered sealed, the public should
              not have access to that information.

                     In making this request, Plaintiffs are not conceding that any of the information designated
              as confidential by KGM or Sagentia is in fact confidential and it reserves its rights to challenge
              such designations at a later date.

                                                                               Respectfully submitted,

                                                                               /s/ Aldo A. Badini
                         3/24/2020
                                                                               Aldo A. Badini
The Letter Motion at Doc. 870 to file under seal portions of the               Winston & Strawn LLP
document filed at Doc. 872 is GRANTED. The unredacted                          200 Park Avenue
memorandum of law filed at Doc. 872 shall remain under seal only
                                                                               New York, NY 10166-4193
visible to the selected parties. The parties are reminded that any “party
                                                                               (212) 294-6700
seeking leave to file sealed or redacted materials should meet and confer
                                                                               abadini@winston.com
with any opposing party (or any third party seeking confidential
treatment of the information) in advance to narrow the scope of the
                                                                               Counsel for Plaintiffs TreeHouse Foods,
request.” Individual Rule 5(B)(iii)(a).
                                                                               Inc., Bay Valley Foods, LLC, and Sturm
                                                                               Foods, Inc.


              cc:        Counsel for All Parties (via ECF and email)
                         Christopher G. Clark, Counsel for JAB and David Bell (via email)


              1
                  Plaintiffs understand that Sagentia filed a letter today advising the Court of the same. See ECF No. 868.
